PER CURIAM.
This is a scire facias against bail, and the plaintiff’s counsel urges that he is entitled, against the bail, to interest upon the judgment against the principal. We are of opinion he is not so entitled; for the judgment upon the scire facias is that the plaintiff have execution against the bail -of the judgment against the principal. The very same execution therefore issues against the bail as issues against the principal; and consequently damages arising after the judgment cannot be included. Cases cited. [Fanshaw v. Morrison,] 1 Salk. 208; [Henriques v. Dutch West-India Co.,] 2 Strange, 807, 2 Ed. Raym. 1532; Com. Dig. “Bail,” R. 10.